Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 5, 6, recite the limitation "the transition state". There is no previous mention of this term and it is not clear if this a transition state between the non-ignition state and the transient state or a completely unrelated state and if it is related to the plasma. Transient just means something short lived while transition means an intermediate phase or state of change between at least two other phases or states. Claims 5, 6 further add that the transition state is measured in the measuring, however there was no transition state or supply power of a transition state previously measured and it is not clear what is its relationship with the transient state as previously discussed. Claims 3, 4 also cite the predetermined cycles, although only the singular was introduced. There is insufficient antecedent basis for this limitation in the claims. Furthermore, the claims state, “…calculate/calculating a thickness of the top plate by performing a fitting on a calculation model which includes the thickness of the top plate as a parameter and calculates the supply power in the transient state, using the supply power in the non-ignition state and the transition state…” However, it is unclear and illogical how an output to a calculation, such as thickness in this case, is determined if that output/result is determined from a calculation/model that also includes said output as an input/parameter of the expression since the calculation would be circuitous and unlikely to yield a solution for the output/parameter, such as y=y+b; regarding the second clause “calculates the supply power in the transient state, using the supply power in the non-ignition state and the transition state”, it is unclear how transient state power is determined from power of a state that lacks antecedent basis, i.e. the transition state as mentioned previously; thus rendering the calculation of the power also unclear; further, if the transition state is meant to be the transient state, i.e. a typographical error, it would also face the same circuitous logic trap previously mentioned, i.e. the output/power of transient state determined from itself. Dependent claims 2, 3, 4 to rejected claim 1 are also rejected by dependency.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718